 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 327 NLRB No. 100 
518
Stark Electric, Inc
. and
 International Brotherhood of 
Electrical Workers, Local 317, AFLŒCIO. 
Case 9ŒCAŒ33816 
January 29, 1999 
DECISION AND ORDER 
BY CHAIRMAN 
TRUESDALE AND 
MEMBERS 
FOX AND HURTGEN
 On March 11, 1998, Administrative Law Judge Martin 
J. Linsky issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, 
Stark Electric, Inc., Hunting-
ton, West Virginia, its officers, agents, successors, and 

assigns, shall take the action set forth in the Order. 
 Eric V. Oliver, Esq
., for the General Counsel
. James W. St. Clair, Esq
., of Huntington, West Virginia, for the 
Respondent. DECISION STATEMENT OF THE 
CASE MARTIN J. L
INSKY, Administrative Law Judge. On April 17, 
1996, IBEW Local 317 (the Union)
 filed a charge against Stark 
Electric, Inc. (Respondent). 
On March 27, 1997, the Nationa
l Labor Relations Board, by 
the Regional Director for Region 9, issued a complaint which 

alleges that Respondent violated 
Section 8(a)(1) and (3) of the 
National Labor Relations Act (the Act), when it failed and re-
fused to hire five applicants for employment because of their 
union affiliation. 
Respondent filed an answer in which it denied that it violated 
the Act in any way. 
                                                          
 1 As found by the judge, the Resp
ondent demonstrated animus to-
wards the five union applicants by informing applicant Nicholas, during 
his employment interview that, if hi
red, Nicholas ﬁcouldn™t talk union.ﬂ  
The Respondent™s animus is further de
monstrated by various statements 
it made to its employees in May 1996, which statements the Board 
found unlawful in 
Stark Electric, Inc. (Stark I)
, 324 NLRB 1207 
(1997), enfd. per curiam in relevant part 
NLRB v. Stark Electric
, No. 
98Œ1403 (4th Cir. 1998).  In 
Stark I, the Respondent informed an appli-
cant that the five discriminatees he
re had sought work, and unlawfully 
asked the applicant, ﬁyou™re not one
 of those Union bastards?ﬂ  The 
Respondent also was found to have unlawfully disparaged the Union 
and impliedly threatened union supporters when it informed employees 

that: (1) Nicholas was an ﬁSOB Union organizer,ﬂ (2) it would run 
ﬁUnion SOBsﬂ off the job, and (3) union members were lazy, that the 
Union protected the lazy, and that
 it would not have union members 
working for it.  Finally, the Respondent demonstrated its animus by 
asking a laid-off employee, who ha
d inquired about his chances for 
rehire, ﬁAren™t you one of the ones who joined the Union?ﬂ 
A hearing was held before 
me on September 23, 1997, in 
Huntington, West Virginia. On the entire record in this case, to include posthearing 
briefs submitted by the Genera
l Counsel and Respondent, and 
on my observation of the demeanor 
of the witnesses, I make the 
following FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a West Virginia corporation with an office and 
place of business in Huntington, West Virginia, has been en-
gaged as an electrical contract
or in the construction industry. 
Respondent admits, and I find, that
 at all material times it has 
been an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED
 Respondent admits, and I find, th
at at all material times the 
Union has been a labor organization within the meaning of 
Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 On March 28, 1996, five union el
ectricians went to Respon-
dent™s office in Huntington, Wes
t Virginia, to apply for work. 
One of the five, Sherman Nicholas, is a full-time paid union 
organizer for the Charging Party, IBEW Local 317, which Lo-

cal is located in Huntington.  Th
e other four applicants were out 
of work union electricians.  Three of the four, John Lambert, 
Mike Maple, and Danny Adams 
were members of IBEW Local 
575 in Portsmouth, Ohio, which is some 45 minutes by car 
from Huntington.  The fifth app
licant, Majorie Mounts, was a 
member of IBEW Local 683 locat
ed in Columbus, Ohio, but 
she lived in the Portsmouth, Ohio area. 
As the five job applicants 
entered Respondent™s office 
Nicholas produced a camcorder.  Karen Stark, president of 
Respondent, who was present in the office told Nicholas to put 
down the camcorder.  He did.  The applicants said they wanted 
to apply for work, were given applications by Karen Stark 
which they filled out and handed back to Karen Stark.  They 
then left Respondent™s office.  The applicants were wearing 
union jackets and hats and it was obvious they were union elec-
tricians and this is not
 contested by Respondent. 
Karen Stark testified that the application form given to the 
five applicants was incomplete and she send copies of the ap-
plications filled out by four of 
the five applicants back to the 
four applicants by mail with inst
ructions to fill in a new section 
on the application form which stated ﬁwages expectedﬂ and a 
blank space for the applicant to put in what wages they ex-
pected if hired by Respondent.  I do not find that asking the 
applicants what wages they expected was a ruse or devise to 
discriminate but rather this ﬁw
ages expectedﬂ section was nor-
mally on Respondent™s applicati
on but had been inadvertently 
omitted from an application Karen Stark had typed up when she 
ran out of applications and she 
reproduced this application with 
the ﬁwages expectedﬂ section inadvertently left blank and gave 
these incomplete application forms to these five applicants.  
Sherman Nicholas was called 
into Respondent™s office on 
March 29, 1996, and filled in the ﬁwages expectedﬂ section at 
that time. 
With respect to wages expect
ed Sherman Nicholas wrote 
ﬁshop rate,ﬂ John Lambert wrote ﬁNeg hrs 13Œ15 hr,ﬂ Mike 

Maple wrote ﬁJourneyman wire
man wage expected,ﬂ Danny 
 STARK ELECTRIC
, INC.  519
Adams wrote ﬁ12.50/hr,ﬂ and Ma
jorie Mounts wrote ﬁState of 
Ohio Prevailing Wage.ﬂ  Stat
e of Ohio prevailing wage was 
about $27 per hour.  Needless to
 say ﬁwages expectedﬂ is dif-
ferent from ﬁwages requiredﬂ and 
is different from an applicant 
informing a prospective employer that they will work for no 
less than a certain hourly wage. 
All five applicants, all of whom testified, were very experi-
enced electricians and all five 
identified themselves as jour-
neymen electricians on their applications.  They also submitted 
resumes.  All five had worked as electricians for many years.  
The applications they submitted were preprinted with the fol-
lowing language, i.e., ﬁall applications keep
 on file for 30 days 
and then disgarded [sic].ﬂ 
None of the five applicants 
was hired and only one, Sherman 
Nicholas, was even interviewed. 
Hiring for Respondent was done by Bill Stark who has the ti-
tle of consultant and is the fa
ther of Respondent™s President 
Karen Stark or by Respondent™s estimator who no longer works 
for Respondent. Although none of the 5 union applicants were hired or of-
fered employment Respondent di
d hire a number of other em-
ployees, i.e., 13 in all between April 1 and June 11, 1996: 
   START WORK NAME   1. 4Œ01Œ96 Michael Mayo 
  2. 4Œ08Œ96 Michael Price 
  3. 4Œ10Œ96 Tim Stidham 
  4. 4Œ18Œ96 Kyle Jackson 
  5. 4Œ22Œ96 Joseph Gregory 
  6. 4Œ22Œ96 Joel Stidham 
  7. 4Œ23Œ96 Joseph Rose 
  8. 5Œ03Œ96 Dwayne Pennington 
  9. 5Œ04Œ96 Eric Wilburn 
10. 5Œ10Œ96 John T. Sharkey 
11. 5Œ23Œ96 Jim Shope 
12. 5Œ29Œ96 Kevin Scaggs 
13. 6Œ11Œ96 Terry Hundley 
  The five discriminatees had at least the qualifications of the 
persons hired.  A legitimate qu
estion is why weren™t these five 
discriminatees offered employment. 
One of the discriminatees and 
only one, Sherman Nicholas, 
was interviewed by Respondent.  
In the interview which took 
place on March 29, 1996, the day 
after the five alleged dis-
criminatees applied for work Nicholas filled in the ﬁwages ex-
pectedﬂ section by writing in 
ﬁshop rateﬂ and explained to Bill 
Stark that by ﬁshop rateﬂ he mean
t get what everyone else got 
paid.  Stark told Nicholas that Respondent could have work in 
the next week or so and if hired Nicholas couldn™t talk union.  
Stark said starting pay would be
 $10 per hour and Nicholas said 
fine.  Nicholas was 
never offered a job. 
Nicholas had 20 years experience as an electrician, 4 as an 
apprentice and 16 as a journeyman and was an instructor at the 
Joint Apprentice Training Course (JATC) instructing appren-
tices in how to become journeymen electricians. 
Although Nicholas, with 20 years™ experience, was 
not hired 
Michael Price was hired on Ap
ril 8, 1996, Dwayne Pennington 
was hired on May 3, 1996, and Er
ic Wilburn was hired on May 
4, 1996.  Price had very limite
d experience, Pennington was in 
the 4th year of his apprenticeship, and Wilburn had 4 or 5 
years™ experience. 
Majorie Mounts has been a journeyman electrician for 5 
years and counting her apprentices
hip has 9 years™ electrical 
experience.  She had been trying without success to get a job 
with Respondent since October 
1995.  Her desire was to be 
hired by Respondent to work at 
the Ohio Department of Trans-
portation Garage job in Lucasville, Ohio, which Respondent 
had and which was a prevailing 
wage job, i.e., union wages 
would be paid.  She was hopeful 
of a higher-paying job but was 
never offered the chance to accept one that paid less. 
John Lambert had been a electrician for 16 or 17 years and 
yet was passed over for employment by Respondent. 
Mike Maple was a journeyman electrician for 16 years and 
was also passed over for em
ployment by Respondent. 
Danny Adams had 24 years experience as an electrician and, 
like Sherman Nicholas, was an instructor at a Joint Apprentice-
ship Training Course (JATC) instructing apprentices in the 
intricacies of electrical work 
and yet he was also passed over 
for employment by Respondent. 
All five alleged discriminatees had significant electrical ex-
perience and were not hired.  
Although Sherman Nicholas had a 
West Virginia electrical license 
the other four alleged discrimi-
natees did not.  However, one c
ould be hired and go to work on 
permit without a West Virginia
 electrical license but you 
needed to get one within 90 da
ys of commencing employment.  
Bill Stark conceded you could go to work without a license but 
had to get one.  The four were willing to get the license and 
were qualified to get the license and indeed Respondent has 
hired electricians who did 
not have a West Virginia electrical 
license at the time they were hi
red, e.g., Tim and Joel Stidham, 
who were hired on April 10 and 22, 1996. 
As noted above 13 electricians 
were hired by Respondent be-
tween April 1 and June 11, 1996.  Although all five alleged 
discriminatees were 
journeymen and were not hired, Michael 
Price who identified himself on hi
s application as an apprentice 
was hired. 
Although Tim Stidham put ﬁgoing 
rateﬂ next to ﬁwages ex-
pectedﬂ on his application he 
was hired whereas
 discriminatee 
Sherman Nicholas who wrote ﬁshop rateﬂ was not hired. 
Respondent claims that it had so
me prevailing wage jobs but 
not many and these jobs were re
served for long time employees 
of Respondent.  This was not c
ontested and is not unlawful.  
But Respondent did have lower-paying jobs for which the five 
discriminatees in this case we
re more than qualified and Re-
spondent hired a number of appli
cants in the April to June 1996 
time frame and paid them less than what they wrote in the 
ﬁwages expectedﬂ section of thei
r applications, e.g., Kyle John-
son and Joseph Gregory ﬁexpectedﬂ $10 per hour and received 
$8 per hour and Joseph Rose ﬁexpectedﬂ $12 per hour and re-
ceived $8 per hour.  Seven of the thirteen applicants hired be-
tween April 1 and June 11, 1996, and listed above did 
not sub-
mit applications so we can only hazard a guess as to what they 
would have listed in the ﬁwages 
expectedﬂ section if they had 
filled out an application.  Also, there was no evidence presented 
as to whether or not any of the seven had West Virginia electri-
cal licenses or not when hired. 
Respondent claims it didn™t offer 
jobs to the five alleged dis-
criminatees for a variety of reasons all of which were specious, 
i.e., they put down in ﬁwages expectedﬂ section more than Re-
spondent would pay, some didn™t 
have a West Virginia electri-
cal license, and some lived so far away that Respondent as-
sumed they would not travel that far for a job that paid what 
Respondent would pay them.  All 
these reasons are specious or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  520 
deceptive.  For example, at the time Majorie Mounts testified 
before me in September 1997 sh
e was working at a job that 
required a 1-1/2 hour commute each way. 
The only rational explanation for Respondent™s failure and 
refusal to hire these five alleged discriminatees is the fact that 
they were members of a union and this is a violation of Section 
8(a)(1) and (3) of the Act.  See 
NLRB v. Town & Country Elec-
tric, Inc.,
 516 U.S. 85 (1995), and 
Walz Masonry,
 323 NLRB 
1258 (1997). REMEDY The remedy in this case should 
include a cease and desist or-
der, the posting of an appropria
te notice and an order requiring 
Respondent to offer employment to and make whole the five 
discriminatees in the case, i.
e., Sherman Nicholas, John Lam-
bert, Mike Maple, Danny Adam
s, and Majorie Mounts.  In 
addition, because the Respondent 
is engaged in the construction 
industry, in accord with 
Dean General Contractors
, 285 NLRB 
573 (1987), I will leave to the co
mpliance stage of this proceed-
ing the determination of whether 
the discriminatees to be of-
fered employment would have 
continued in the Respondent™s 
employment after completion of the projects for which they 
would have been hired. 
Even though Respondent has been found guilty of violating 
the Act on another occasion in 
Stark Electric, 324 NLRB 1207 
(1997), I will not recommend a broad cease-and-desist order 
because the unfair labor practices in the instant case predate the 
unfair labor practices found to have been committed by Re-
spondent by Administrative Law 
Judge Arthur J. Amchan and 
the Board in 324 NLRB 1207. 
CONCLUSIONS OF 
LAW 1. The Respondent, Stark Electr
ic, Inc., is an employer en-
gaged in commerce within the meaning of Section 2(6) and (7) 
of the Act. 2. The Charging Party, Intern
ational Brotherhood of Electri-
cal Workers, Local 317, AFLŒCIO, is a labor organization 
within the meaning of Section 2(5) of the Act. 
3. The Respondent on and after March 28, 1996, violated 
Section 8(a)(1) and (3) of the Act when it failed and refused to 
hire Sherman Nicholas, John La
mbert, Mike Maple, Danny 
Adams, and Majorie Mounts becaus
e of their union affiliation. 
4. The unfair labor practices found above are unfair labor 
practices having an effect on commerce within the meaning of 
Section 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The Respondent, Stark Electric, 
Inc., Huntington, Virginia, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to hire
 applicants for employment 
because they are members of a union. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board, and all objections to them sh
all be deemed waived for all pur-
poses. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order offer the five 
discriminatees consistent with the remedy section of this deci-
sion the jobs for which they were denied employment or, if 
those jobs no longer exist, to su
bstantially equivalent positions 
at new jobsites, if necessary, a
nd make them whole for any loss 
of earnings and other benefits suffered by them as a result of 
the discrimination against them. 
 Backpay to be computed on a 
quarterly basis as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 
289 (1950), with interest as computed in 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987). 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (c) Within 14 days after service by the Region post at its fa-
cility in Huntington, West Virg
inia, and all other places where 
notices customarily are posted, copies of the attached notice 
marked ﬁAppendix.ﬂ
2  Copies of the notice, on forms provided 
by the Regional Director for Region 9, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees customarily are posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that the Re
spondent has gone out of business 
or closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, 
at its own expense, a copy of 
the notice to all current employees and former employees em-
ployed by the Respondent at 
any time since March 28, 1996. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 

abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected 
concerted activities. 
                                                          
 2 If this Order is enforced by a Judgment of the United States Court 
of Appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ 
 STARK ELECTRIC
, INC.  521
 WE WILL NOT
 fail and refuse to hire
 applicants for employ-
ment because they are members of a union. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer employment to Sherman 
Nicholas, John Lambert, Mike 
Maple, Danny Adams, and Majo
rie Mounts, to the jobs for 
which they were denied employme
nt or, if those jobs no longer 
exist to substantially 
equivalent positions and 
WE WILL
 make 
them whole for any loss of earnings and other benefits resulting 
from our discriminati
on, less any net interim earnings, plus 
interest. 
 STARK ELECTRIC, INC.  